NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAXIMINO PEREZ-TORRES, AKA                      No.    15-72418
Maximino Peres Torres, AKA Maximino
Perez,                                          Agency No. A077-975-201

      Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS, III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Maximino Perez-Torres, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646
F.3d 672, 682 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Perez-Torres’s motion to

reopen as untimely, where he filed the motion over nine years after his final order

of removal, see 8 C.F.R. § 1003.2(c)(2), and he has not demonstrated the due

diligence necessary to warrant equitable tolling of the filing deadline, see Avagyan,
646 F.3d at 679 (equitable tolling is available to an alien who is prevented from

filing a motion to reopen due to deception, fraud, or error, as long as the alien

exercises due diligence in discovering such circumstances).

      The BIA did not err in concluding that a motion to reopen a 2014

immigration judge decision from separate proceedings was not properly before it.

Hernandez v. Holder, 738 F.3d 1099, 1102 (9th Cir. 2013) (recognizing the BIA's

non-jurisdictional place-of-filing rule).

      We do not consider the extra-record documentation that Perez-Torres

submitted with his opening brief because it was not part of the administrative

record. See 8 U.S.C.A. § 1252(b)(4)(A)(judicial review is limited to the

administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating

standard of review for out-of-record evidence).




                                            2                                   15-72418
      In light of this disposition, we do not reach Perez-Torres’s remaining

contentions regarding ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     15-72418